ORDER

The Supreme Court of the United States has remanded this case to us “for further consideration in light of [its decision in] Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002) [(Festo II’)],” which vacated this court’s earlier decision in Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 234 F.3d 558, 56 USPQ2d 1865 (2000) (en banc) (“Festo I”). See Simple Tech., Inc. v. Dense-Pac Microsys., Inc., — U.S.-, 123 S.Ct. 69, 154 L.Ed.2d 3 (2002).
In this case, the district court based its grant of summary judgment of noninfringement in part on that now-vacated Festo I decision, Simple Tech., Inc. v. Dense-Pac Microsys., Inc., No. SACV-98-822 (S.D.Cal. Mar. 29, 2001) (order granting defendant’s motion for summary judgment of noninfringement under the doctrine of equivalents), and we summarily affirmed, Simple Tech., Inc. v. Dense-Pac Microsys., Inc., 31 Fed.Appx. 636, 2002 WL 373698 (Fed.Cir. Mar. 7, 2002). Accordingly, as Festo I is no longer sound ground for the district court’s or our decision in this case, we hereby (1) vacate our earlier decision dated March 7, 2002, (2) recall our mandate issued on March 28, 2002, (3) reinstate the appeal for the purpose of effecting this order, (4) deny Dense-Pac’s motion for summary re-affir-mance, (5) vacate the district court’s decision, and (6) remand for further proceedings in the district court, which should apply the Supreme Court’s Festo II criteria on the question of prosecution history estoppel, if appropriate.